         CASE 0:18-cv-01776-JRT-HB Doc. 688 Filed 02/11/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        DISTRICT COURT OF MINNESOTA


 IN RE PORK ANTITRUST                            Case No: 0:18-cv-01776-JRT-HB
 LITIGATION



 This Document Relates To:                       Case No. 20-cv-2642 JRT/HB

 CHENEY BROTHERS, INC.,
                                                  PLAINTIFF CHENEY BROTHERS,
        Plaintiff,                                INC.’S NOTICE OF VOLUNTARY
 v.                                              DISMISSAL WITHOUT PREJUDICE

 AGRI STATS, INC., CLEMENS FOOD
 GROUP, LLC, THE CLEMENS
 FAMILY CORPORATION, HORMEL
 FOODS CORPORATION, HORMEL
 FOODS, LLC, JBS USA FOOD
 COMPANY, SEABOARD FOODS LLC,
 SMITHFIELD FOODS, INC., TRIUMPH
 FOODS, LLC, TYSON FOODS, INC.,
 TYSON PREPARED FOODS, INC.,
 AND TYSON FRESH MEATS, INC.,

        Defendants.


       Pursuant to Federal Rule Civil Procedure 41(a)(1)(A)(i), Plaintiff Cheney Brothers,

Inc. hereby dismisses its claims in Cheney Brothers, Inc. v. Agri Stats, et al., Case No. 20-

cv-2642 JRT/HB without prejudice. Defendants have not been served with Plaintiff’s

Summons or Complaint, and, therefore, have not filed an answer, responsive pleading, or

motion for summary judgment.




                                             1
        CASE 0:18-cv-01776-JRT-HB Doc. 688 Filed 02/11/21 Page 2 of 2




                                         HELLMUTH & JOHNSON

Date: February 11, 2021                  By: /s/ Carol R. M. Moss
                                            Carol R. M. Moss, #389202
                                            8050 W. 78th St.
                                            Edina, MN 55439
                                            Phone: 952-941-4005
                                            Fax: 952-941-2337
                                            Email: cmoss@hjlawfirm.com

                                            and
                                            David B. Esau (Pro Hac Vice)
                                            Kristin A. Gore (Pro Hac Vice)
                                            Garth T. Yearick (Pro Hac Vice)
                                            CARLTON FIELDS, P.A.
                                            525 Okeechobee Boulevard,
                                            Suite 1200
                                            West Palm Beach, Florida 33401
                                            Tel: (561) 659-7070
                                            Fax: (561) 659-7368
                                            Email: desau@carltonfields.com
                                            Email: kgore@carltonfields.com
                                            Email: gyearick@carltonfields.com

                                            ATTORNEYS FOR CHENEY
                                            BROTHERS, INC.




                                     2
